Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 7, 2019

                                          No. 04-19-00334-CV

                                          IN RE Jamie BRICE

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On May 21, 2019, Relator filed a petition for writ of mandamus, the Real Party in Interest
responded, Relator replied, and the Real Party in Interest filed a sur-response. After reviewing the
petition, response, reply, sur-response, and record, we conclude Relator is entitled to the relief
requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY GRANTED.
TEX. R. APP. P. 52.8(c).

        We ORDER the Honorable Ron Carr to (1) vacate the May 17, 2019 “Order Denying
Respondent’s Plea to the Jurisdiction”; (2) vacate the May 17, 2019 “Temporary Orders in Suit
Affecting the Parent-Child Relationship”; and (3) render an order granting “Respondent’s Plea to
the Jurisdiction” that dismisses for want of jurisdiction Real Party in Interest’s original petition in
her suit affecting the parent-child relationship.

        The writ will issue only if the trial court fails to comply this order within fifteen days from
the date of this opinion and order.

        It is so ORDERED on August 7, 2019.


                                                                   _____________________________
                                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court


1
 This proceeding arises out of Cause No. 2019-3513-DC, styled In the Interest of K.M.S. and B.D.S., Children,
pending in the 38th Judicial District Court, Real County, Texas, the Honorable Ron Carr presiding.